

SHARE PURCHASE AGREEMENT


This SHARE PURCHASE AGREEMENT, dated February 22, 2006, is by and among SUPERIOR
CABLES LTD., a public company incorporated and registered in Israel registration
number 52-002527-1 (the “Company”), ALPINE HOLDCO INC., a corporation organized
under the laws of Delaware and a wholly owned subsidiary of The Alpine Group,
Inc. ("Alpine HoldCo"), SUPERIOR CABLES HOLDING (1997) LTD., a company
incorporated and registered in Israel registration number 51-248430-4, and a
wholly-owned subsidiary of The Alpine Group, Inc. ("SCH"), (Alpine HoldCo and
SCH collectively “Alpine”), and Shrem, Fudim, Kelner Technologies Ltd. ("SFKT"),
a company organized under the laws of the State of Israel registration number
51-288280-4, in the name of and on behalf of ART P.E., a limited partnership, to
be established and registered in Israel, , the general partners of which will be
SFKT, Darid Holdings Ltd. and Danitan Management Ltd. or a limited partnership
the sole general partners of which will be SFKT, Darid Holdings Ltd. and Danitan
Management Ltd ("Art P.E. (under construction)"); (Alpine HoldCo, ART P.E and
SFKT, each an "Investor", and collectively the “Investors”); (the Company,
Alpine HoldCo, and SFKT shall be referred to hereinafter, each a “Party” and
collectively the “Parties”).


RECITALS:


WHEREAS The Company received, and will receive from Bank Hapoalim Ltd. (the
"Bank") a line of credit and other financial services of various types; and


WHEREAS The Company wishes to restructure and refinance its current and future
indebtedness and obligations to the Bank, including, among other things, the
repayment to the Bank of part of the Company's outstanding long-term loans, and
the conversion of US $15,000,000 of the Company’s debt to the Bank into
subordinated debt, payable only upon the liquidation of the Company (the
“Subordinated Debt”), all subject to and as set forth in the terms and
conditions of a refinancing agreement entered between the Company and the Bank
attached hereto as integral part hereof and marked "Exhibit A" (the "Bank
Agreement"), and as further described in the Cap Table (as defined herein); and


WHEREAS On the date of execution of the Bank Agreement, and as an integral part
thereof, the Bank will receive from the Company an option to purchase shares
from the Company as more fully described in Exhibit A, in consideration for the
Subordinated Debt the "Bank's Option") and as further described in the Cap Table
(as defined herein); and


WHEREAS The Bank Agreement is conditioned, inter alia, upon the Closing (as
defined in Section 5.1 hereof) taking place not later than June 30, 2006; and


WHEREAS Immediately prior to or at the Closing, SCH will sell, in a private
sale, 8,400,000 Ordinary Shares to unrelated third parties; and


WHEREAS Except for the Ordinary Shares held by SCH as of the date
hereof, neither Alpine nor SFKT nor any partner therein or Affiliate thereof
currently is not and until the Closing will not be a shareholder of the Company;
and
 
 
1

--------------------------------------------------------------------------------

 


WHEREAS, On the basis of the Company’s representations expressly stipulated
herein the Investors desire to purchase and acquire from the Company, and on the
basis of the Investors’ representations expressly stipulated herein, the Company
desires to sell and issue to the Investors, Ordinary Shares of the Company, all
upon the terms and subject to the conditions set forth hereunder and subject to
obtaining the Approvals (as defined herein in Section 5.1); and


WHEREAS The Company wishes to receive certain management services from The
Alpine Group, Inc., and The Alpine Group, Inc. wishes to provide those
management services to the Company, all pursuant to and subject to the terms and
conditions of the First Amendment to the Deed of Amendment substantially in the
form attached hereto as integral part hereof and marked as "Exhibit B" (the
"Management Agreement"); and


WHEREAS the Parties desire to enter into this Agreement;


NOW, THEREFORE, in consideration of the foregoing, and the mutual
representations, warranties, covenants, undertakings and agreements contained
herein, subject to the terms and conditions set forth herein, the parties hereby
represent, warrant, undertake and agree as follows:


SECTION 1. DEFINITIONS


Article 1.1 As used in this Agreement, the following terms shall have the
following respective meanings (such meanings being equally applicable to both
the singular and plural form of the terms defined):


"Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person.


This "Agreement" means this Share Purchase Agreement, including all amendments,
modifications and supplements hereto and any exhibits or schedules to any of the
foregoing, and shall refer to this Agreement as the same may be in force and
effect at the time such reference becomes operative.


"Cap Table" means a capitalization table describing the shareholdings in the
Company prior to and after the Closing, and following the exercise of the Bank's
Option and SFKT's Option and any and all other Convertible Securities existing
as of the Closing Date, which is attached hereto as integral part hereof and
marked "Exhibit C".
 
"Convertible Securities" means any evidences of indebtedness, options, warrants
or other securities convertible into or exercisable or exchangeable for Ordinary
Shares of the Company, including, but not limited to, the Bank's Option and
SFKT's Option and options granted to certain employees of the Company.
 
 
2

--------------------------------------------------------------------------------

 


"Material Adverse Conditions" means any fact, change, event, development or
circumstance which, individually or in the aggregate, has had or would be
reasonably expected to have a material adverse effect on the business, condition
(financial or otherwise), results of operations, assets or liabilities of the
Company as a whole.


"Ordinary Shares" means ordinary shares, par value NIS 1.00, of the Company. In
the event the Company reorganizes its share capital to no par value shares, or
to shares of NIS 0.01, any reference to Ordinary Shares shall mean no par value
shares of the Company or shares of NIS 0.01, as the case may be.


"Public Company" means a public company within its meaning in the Companies
Law-1999.
 
"Person" shall be construed as broadly as possible and shall include an
individual or natural person, a partnership (including a limited liability
partnership), a corporation, a company, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity.


" Rate of Exchange" means the representative rate of exchange of the US$ to the
NIS most recently published by the Bank of Israel prior to the applicable date
mentioned herein.


"Shareholders Agreement" means the Shareholders Agreement effective as of the
Closing Date, by and between the Investors.
 
1.2 The following capitalized terms not defined in Sub-Section 1.1 are defined
in the following Sections of or other locations in this Agreement:
 
Term
Section/Location
   
Alpine
Recitals
Alpine HoldCo's Investment
4.1
Alpine HoldCo’s Investment Amount
4.1
Alpine HoldCo
Preamble
Approvals
5.1
Articles
7.1.5
Bank
Recitals
Bank Agreement
Recitals
Bank's Option
Recitals
Business Days
10.3.2
Closing
5.1
Closing Date
5.1
Company
Preamble
Conversion
Recitals
Force Majeure Events
10.12.1
Investment Amounts
5.1
Investor and Investors
Preamble
Legal Opinion
5.2.4(h)
Management Agreement
Recitals
Officer’s Compliance Certificate
5.2.4(c)
Party and Parties
Preamble
SCH
Recitals
SFKT
Preamble
SFKT's Option
4.2.2
SFKT's Original Holdings
4.2.1
SFKT's Original Investment
4.2
SFKT's Original Investment Amount
4.2

 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2. PREAMBLE AND APPENDICES


The preamble, recitals, schedules, annexes and exhibits attached to this
Agreement form an integral and binding part hereof.


SECTION 3. INTERPRETATION 


The clause headings, captions and clause numbers in this Agreement are inserted
only as a matter of convenience of reference and in no way shall control,
define, limit, affect or construe the scope of intent, meaning or construction
of such clauses, nor in any way affect the interpretation of this Agreement.


SECTION 4. SALE, PURCHASE AND ISSUANCE OF SHARES AND OPTION


4.1 Sale and Purchase of the Ordinary Shares by Alpine HoldCo "As Is". At the
Closing, Alpine HoldCo agrees to invest a total amount of US$ 10,000,000 in the
Company ("Alpine HoldCo's Investment" and "Alpine HoldCo's Investment Amount")
in order to purchase from the Company, on an "As Is" basis including on the
basis of all representations as set forth in Section 8herein and on the basis of
the representations made by the Company as specified in Section 7 hereof, and
the Company agrees to issue and allot to the Alpine HoldCo, on the basis of all
representations as set forth in Section 8 herein, as part of a private placement
to be made by the Company, 75,000,000 Ordinary Shares, at a price of US$ 0.1333
per share (price in NIS per share will be determined on the Closing Date using
the Rate of Exchange immediately prior to that date) on an “As Is” basis.



4.2 Sale and Purchase of the Ordinary Shares and of an Option to Purchase
Ordinary Shares by SFKT "As Is". At the Closing SFKT agrees to invest or to
cause Art P.E. to invest a total amount of US$ 5,000,000 in the Company ("SFKT's
Original Investment") in order to:


4.2.1 Purchase from the Company, on an "As Is" basis including on the basis of
all representations as set forth in Section 8herein, and on the basis of the
representations made by the Company as specified in Section 7 hereof, and the
Company agrees to issue and allot to SFKT, or- upon SFKT’s written request - to
Art P.E. as part of a private placement to be made by the Company, on the basis
of all representations as set forth in Section 8 herein, 46,192,664 Ordinary
Shares at a price of US$ 0.1082 per share payable in NIS (price in NIS per share
will be determined on the Closing Date using the Rate of Exchange immediately
prior to that date) ("SFKT's Original Holdings") on an “As Is” basis; and
 
 
4

--------------------------------------------------------------------------------

 


4.2.2 Receive from the Company, and the Company agrees to grant SFKT or- upon
SFKT’s written request - to grant Art P.E., a transferable option, in the form
attached hereto as Exhibit 4.2.2 (a), to purchase from the Company an additional
4,619,266 Ordinary Shares, exercisable, all or nothing, by submitting a written
notice to the Company in the form attached hereto as Exhibit 4.2.2 (b), not
later then within thirty (30) months from the Closing Date together with cash
payment of a purchase price of US$ 0.1333 per share (price in NIS per share will
be determined on the option's exercise date using the Rate of Exchange
immediately prior to the exercise date ) ("SFKT's Option"). The amount of
Ordinary Shares underlying SFKT's Option, and the exercise price of SFKT's
Option, will be adjusted as provided in Exhibit 4.2.2 (a) hereof.


4.3 Several Obligations. No Investor shall be liable for the obligations to be
performed by any other Investor and the liability of each of the Investors in
respect of the obligations imposed on such Investor under this Agreement, shall
be several and not joint, as if each of the Investors had entered into a
separate agreement with the Company. Notwithstanding the above, the Company
shall not be obliged to close the transactions contemplated hereby unless the
Investors have each transferred to the Company their respective Investment
Amounts, as set forth above, and have each fulfilled their respective
obligations pursuant to this Agreement; and neither Investor shall be obliged to
close the transactions contemplated hereby with respect thereto unless the other
Investor has transferred to the Company his respective Investment Amount, as set
forth above, and has fulfilled his respective obligations pursuant to this
Agreement, the conditions specified in Section 5.1 hereof were met, and the
company submitted the documents specified in Section 5.2.4 hereof.


4.4 At the Closing, the Ordinary Shares to be issued pursuant to this Agreement,
when issued and allotted and fully paid for in accordance herewith: (i) will be
duly authorized, validly issued, fully paid, non-assessable, and subject to
anything to the contrary in this Agreement or any exhibit hereof, will not
trigger any anti-dilution rights; and (ii) will be free and clear of any liens,
security interests or third party rights created by the Company, and duly
registered in the respective names of each of the Investors in the Company’s
Shareholders’ Register and in the Company’s Substantial Shareholders’ Register.


4.5 Prior to or at the Closing SCH will sell 8,400,000 Ordinary Shares to
unrelated third parties.


SECTION 5. THE CLOSING 


5.1 Closing. The purchase, sale and issuance of the Ordinary Shares and of the
SFKT's Option, and the consummation of the transactions contemplated herein,
shall take place at a closing (the “Closing”) to be held at the offices of Gil
Moore, Adv., 85 Medinat Hayehudim Street, Herzliah, at 10 a.m. on the first
Business Day falling five (5) Business Days after the first date on which the
Company and/or the Investors, as applicable, shall have secured and obtained the
due execution or approval, as the case may be, of all of the following: (a) The
approval of this Agreement and the Management Agreement by (i) the Company's
Audit Committee; (ii) the Company's Board of Directors; and (iii) the Company's
Shareholders General Meeting (including adopting a resolution to increase the
registered share capital of the Company to a number that will allow for issuance
of shares to the Investors and the Bank as contemplated hereunder); (b) The
approval of the Tel Aviv Stock Exchange ("TASE") to the listing of the Company's
Ordinary Shares that will be issued to the Investors, and the Ordinary Shares
undelying SFKT's Option and the Bank's Option; (c) The approval of the Antitrust
Commissioner to this Agreement, (d) the Company shall have filed a private
placement report and a report with respect to a transaction with a control
person as may be required under any applicable law, regulation, directive or
rule, all for the purpose of consummation of the transactions contemplated
herein at the Closing (all the approvals referred to in sub-sections (a) thourgh
(d) above shall be reffered to herein, collectively, as the "Approvals"), and in
addition (e) the sale of 8,400,000 Ordinary Shares by SCH to unrelated third
parties. The Company and/or Investors, as the case may be, shall endevour as
aforesaid to obtain such Approvals in any event not later than five (5) Business
Days prior to June 30, 2006 (the “Closing Date”), or such other date, time and
place as the Parties shall agree upon in writing. Should all such Approvals not
be obtained and/or should all the conditions precedent to Closing not occur
persuant to Section 6 below prior to the Closing Date, this Agreement shall be
deemed cancelled, and no party shall have any claim against the other.
 
 
5

--------------------------------------------------------------------------------

 


5.2 Transactions at Closing. At the Closing, the following transactions and
actions shall be taken, and all such transactions and actions shall be deemed to
take place simultaneously, and, with respect to each of the Company and each
Investor unless specifically waived by the Company or such Investor, as the case
may be, in writing, in its sole discretion and then only as to such respective
Party, no transaction or action shall be deemed to have been completed or taken
and no document or instrument shall be deemed delivered, until all such
transactions and actions have been completed and taken and all required
documents and instruments delivered:


5.2.1 Each Investor shall pay to the Company its respective Investment Amount
set forth in Sections 4.1 and 4.2 respectively ("Investment Amounts"), by way of
wire or electronic transfer of immediately available funds, by Alpine HoldCo,
its Investment Amount in US Dollars, and by SFKT or ART P.E., its Investment
Amount either in US Dollars or in NIS at the Rate of Exchange immediately prior
to the Closing, to the Company’s account number, details of which shall be
provided by the Company prior to the Closing, or by such other form of payment
accepted by the Company;


5.2.2 The Company shall (i) issue to each Investor its respective number of
Ordinary Shares set forth in Sections 4.1 and 4.2 respectively, and register the
issuance and allotment of the shares in the Shareholders Register and in the
Substantial Shareholders Register of the Company, and (ii) grant SFKT’s Option
to SFKT (or at its written request to ART P.E.);


5.2.3 The Company and The Alpine Group, Inc., shall execute the Management
Agreement.
 
 
6

--------------------------------------------------------------------------------

 


5.2.4 The Company shall further deliver to each Investor the following
documents:


(a) Share certificates. Validly executed share certificates, in the form
attached hereto as Exhibit 5.2. 4(a), issued in the name of the respective
Investors (or, at the request of either of the Investors with respect to its’
shares - issue the Ordinary Shares in the name of the nominee company) dated as
of the Closing and representing the Ordinary Shares issued to such Investor at
the Closing;


(b) Corporate Documents. (x) A copy of the resolution of the Audit Committee of
the Company, (y) a copy of the resolution of the Board of Directors of the
Company and (z) a copy of the resolution of the Shareholders Meeting of the
Company, all approving: (i) the private placement for the execution, delivery
and performance of this Agreement, and the execution, delivery and performance
of this Agreement and any and all filings and notices with any Person, entity or
authority, and have made any and all applicable public or other announcements,
all as may be required under any applicable law, regulation, directive or rule,
and shall have received any and all other consents and approvals as may be
required under any applicable law, regulation, directive or rule, all for the
purpose of consummation of the transactions contemplated herein and at the
Shareholders Agreement at the Closing; (ii) the issuance of the Ordinary Shares
to be issued pursuant to this Agreement to the Investors, and the issuance of
SFKT's Option to SFKT (or at its written request to ART P.E.) at the Closing,
against and subject to payment of the Investors’ respective Investment Amounts;
(iii) the execution, delivery and performance of the Bank Agreement; (iv) the
execution, delivery and performance of the Management Agreement; (v) the listing
for trading on the TASE of the Ordinary Shares to be issued pursuant to this
Agreement including the Ordinary Shares underlying SFKT's Option and the Bank's
Option; and (vi) any change in the share capital of the Company;


(c) Officer’s Compliance Certificate. A duly executed Officer’s Compliance
Certificate dated as of the Closing Date in the form that will be attached
hereto as Exhibit 5.2. 4(c) ("Officer’s Compliance Certificate"), confirming on
behalf of the Company that (i) the Company has performed in all material
respects each of its obligations under this Agreement required to be performed
by it on or prior to the Closing and (ii) the representations and warranties of
the Company contained in this Agreement;
 
(d) TASE Approval. The TASE shall have agreed to list the Ordinary Shares to be
issued pursuant to this Agreement including the Ordinary Shares underlying
SFKT's Option and the Bank's Option on the TASE.
 
(e) A copy of the validly executed Bank Agreement;


(f) The Company shall deliver to SFKT (or at its written request to ART P.E.)
the letter of allotment of SFKT's Option;
 
 
7

--------------------------------------------------------------------------------

 


(g)  A copy of the validly executed Management Agreement;


(h) Legal Opinion. The Company shall have delivered to each of the Investors a
legal opinion of Gil Moore, Adv., counsel to the Company, in form and substance
reasonably acceptable to the Investors. The form of the legal opinion will be
attached hereto as Exhibit 5.2.4(h)("Legal Opinion"), confirming, that (i) that
true, complete and correct copies of the Company’s Articles as in effect on the
Closing Date are attached thereto, (ii) as to the incumbency and genuineness of
the signatures and the authority of each officer of the Company executing this
Agreement, the Management Agreement on its behalf and (iii) that the resolutions
of the Audit Committee, the Board of Directors and the Shareholders Meeting of
the Company  have been duly adopted in accordance with the Articles of the
Company in order to authorize the execution, delivery and performance of the
this Agreement, including, but not limited to, the issuance and sale of the
Ordinary Shares, and the execution and delivery of certificates for the Ordinary
Shares, as may be required in connection with this Agreement and the
consummation of the other transactions contemplated to be consummated at the
Closing, (iv) that all Approvals have been obtained and secured, (v) that upon
issuance and sale of the Ordinary Shares at the Closing in accordance with the
provisions of this Agreement, the Ordinary Shares will be duly authorized,
validly issued, fully paid and non-assessable, and free of any preemptive rights
or other encumbrances under the Articles, and (vi) that the execution, delivery
and performance by the Company of the this Agreement and the Management
Agreement do not violate any provision of the Articles.


(i) Any other document or instrument to be provided by the Company or by any
Investor reasonably necessary or expedient to give full effect to the sale and
purchase of the Ordinary Shares and SFKT's Option and the Management Agreement
and otherwise to the consummation of all the transactions contemplated herein.



5.2.5 The Company represents that the Bank Agreement shall become effective at
the Closing.


5.2.6 SCH shall have sold 8,400,000 Ordinary Shares of the Company held by SCH
to unrelated third parties in a private transaction and the Company shall have
received from SCH and made and given any and all filings, notifications and
public announcements required as a result of such sale under any applicable law,
regulation, rule or directive.


5.2.7 The Company shall have received an opinion from counsels to each Investor
counsel to the Company in a form acceptable to the Company. This legal opinion
will be attached hereto as Exhibit 5.2.7 ("Investors' Legal Opinion"),
confirming (i) as to the incumbency and genuineness of the signatures and the
authority of each officer of the Investor executing this Agreement, and the
Management Agreement and (ii) that the execution, delivery and consummation of
the transactions contemplated herein at the Closing do not violate any provision
of Investor's governing documents.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 6. CONDITIONS TO CLOSING


6.1 Conditions to Closing by the Investors. The obligations of each Investor to
take any action required of it hereunder to be taken at the Closing are subject
to the fulfillment at or before the Closing of all the following conditions, any
one or more of which may be waived in whole or in part by such Investor in its
sole discretion, solely with respect to itself, if such waiver is permitted
under any applicable law:


6.1.1 Representations and Warranties. The representations and warranties made by
the Company in this Agreement shall have been true and correct in all material
respects when made, and shall be true and correct in all material respects as of
the Closing as if made on the date of the Closing.


6.1.2 Performance. All covenants, agreements, obligations and conditions
contained in this Agreement to be performed or complied with by the Company
prior to or at the Closing shall have been performed or complied with in all
material respects, prior to or at the Closing.


6.1.3 Consents, Notifications etc. The Company and/or the Investors, as the case
may be, shall have duly obtained and secured all Approvals, and the Company has
made or given any and all applicable filings and notices with, any person,
entity or authority, and has made or given any and all applicable public or
other announcements, all as may be required under any applicable law for the
purpose of consummating the transactions contemplated herein at the Closing.


6.1.4 Delivery of Documents. All the documents to be delivered by the Company to
the Investors at the Closing shall be in form and substance reasonably
satisfactory to the Investors.


6.1.5 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and the
Management Agreement and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Investors, and the Investors shall have received all such counterpart originals
or certified or other copies of such documents as the Investors may reasonably
request.


6.1.6 No Judgment or Order. There shall not be on the date of the Closing any
judgment or order of a court of competent jurisdiction or any ruling, regulation
or order of any authority which would prohibit or have the effect of preventing
consummation of the transactions contemplated by this Agreement and the
Management Agreement.


6.1.7 No Force Majeure Events. With respect to Alpine only, there shall not be
or occurred any Force Majeure Event (as this term is defined in Sub-Section
10.12.1 herein) between the date of execution of this Agreement and until the
Closing Date
 
 
9

--------------------------------------------------------------------------------

 
 
6.1.8 The Bank Agreement remains in full force and effect in accordance with its
terms, the Company is not in default or violation of any term or provision of
the Bank Agreement and there is no material impediment to the implementation of
the Bank Agreement including the conversion of US $15,000,000 of the Company’s
debt to the Bank into the Subordinated Debt immediately after the closing.


6.1.9 SCH shall have sold 8,400,000 Ordinary Shares of the Company held by SCH
to unrelated third parties in a private transaction.


6.1.10 The Company shall have duly executed the Management Agreement.


6.1.11 Each of the Investors shall have received a duly executed Officer’s
Compliance Certificate from the Company dated as of the Closing Date.


6.1.12 Each of the Investors shall have received the Legal Opinion from Gil
Moore, Adv. dated as of the Closing Date.


6.1.13 No Material Adverse Condition. There shall have not occurred a Material
Adverse Condition with respect to the Company between the date of execution of
this Agreement and until the Closing Date.
 
6.2 Conditions to Closing by the Company. The obligations of the Company,
towards each Investor, to take any action required of the Company hereunder to
be taken at the Closing are subject to the fulfillment at or before the Closing
of all the following conditions, which conditions may be waived in whole or in
part by the Company, and which waiver shall be at the sole discretion of the
Company:


6.2.1 Representations and Warranties. The representations and warranties made by
such Investor in this Agreement shall have been true and correct when made, and
shall be true and correct as of the date of the Closing.


6.2.2 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed, or complied with, by such Investor prior to or at the
Closing shall have been performed or complied with by such Investor prior to or
at the Closing.


6.2.3 Consents, Notifications etc. The Company and/or the Investors, as the case
may be, shall have duly obtained and secured all Approvals, and shall have made
or given any and all applicable filings and notices with, any person, entity or
authority, and has made or given any and all applicable public or other
announcements, all as may be required under any applicable law, for the purpose
of consummating the transactions contemplated herein and in the Shareholders
Agreement at the Closing.


6.2.4 No Judgment or Order. There shall not be on the date of the Closing any
judgment or order of a court of competent jurisdiction or any ruling, regulation
or order of any authority which would prohibit or have the effect of preventing
consummation of the transactions contemplated by this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
6.2.5 SCH shall have sold 8,400,000 Ordinary Shares of the Company held by SCH
to unrelated third parties in a private transaction.


SECTION 7. REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby declares, confirms, represents and warrants and undertakes to
the Investors as follows:


7.1 Organization. The Company is a Public Company duly registered and validly
existing under the laws of the State of Israel.


No proceeding or resolution for the bankruptcy, dissolution, liquidation,
winding-up, appointment of receiver and/or similar proceeding has been
instituted or taken by the Company, and to the best of its knowledge, no such
proceeding has been instituted or threatened against the Company.


The Company is not in default or violation of any material term or provision of
its Articles of Association of the Company (the “Articles”), or to the Company’s
best knowledge of any material order, law, statute, rule, regulation or
directive to which it is subject so as to result in a Material Adverse
Condition.


7.2 Capitalization.


7.2.1  The authorized share capital of the Company as of the Closing shall be
reorganized into Ordinary Shares of which as at the date of signature of this
Agreement, 35,862,393 Ordinary Shares have been issued and are fully paid-up.
The Cap Table attached hereto sets forth the Company’s issued and paid-up share
capital, the holders thereof, and their respective percentage of shareholdings
in the Company, immediately prior to and immediately following the Closing and
on a fully-diluted basis.


7.2.2 The Company shall have reserved Ordinary Shares of the Company for
issuance to (i) SFKT (or at its written request to ART P.E.) in the event of
exercise of the SFKT Option and (ii) the Bank, upon the exercise of the Bank
Option. As of the Closing Date, the Company granted options to purchase up to
702,667 Ordinary Shares of the Company to its employees, all as detailed in the
Cap Table, and the Company has reserved that number of Ordinary Shares with
respect thereto. Additional options included in the existing employee stock
option plan and a newly contemplated employee stock option plan are expressed on
the Cap Table. The Company will reserve a sufficient number of Ordinary Shares
with respect thereto.


7.2.3 Except: (i) as detailed in this Agreement and in the Cap Table; (ii) as
provided in Section 7.2.2 herein; (iii) as provided in the Bank Agreement; and
(iv) for the transactions contemplated in this Agreement; there are no other
share capital, Convertible Securities, or other rights to subscribe for,
purchase or acquire from the Company any share capital of the Company, and there
are no contracts or binding commitments providing for the issuance of, or the
granting of rights to acquire, any share capital of the Company, or under which
the Company is, or may become obligated to issue any of its securities.
 
 
11

--------------------------------------------------------------------------------

 


7.2.4 All issued and outstanding share capital of the Company was duly
authorized, and is validly issued and outstanding and, except as otherwise
provided in Cap Table, is fully paid and non-assessable. The Ordinary Shares,
when issued and allotted and fully paid in accordance with this Agreement at the
Closing, will be duly authorized, validly issued, fully paid, non-assessable,
and free and clear from all liens, security interests, third party claims or
encumbrances of any nature, and will have the rights set forth in the Company’s
Articles, and will be subject to restrictions set forth in the Company’s
Articles and/or in this Agreement or any exhibit hereof or under any applicable
law, regulation, rules or directive.


7.2.5 The Ordinary Shares issuable upon the due exercise of the SFKT's Option:
(i) will be duly authorized and reserved in sufficient quantity for issuance by
all necessary corporate action; and (ii) when issued and allotted in accordance
with this Agreement, will be duly and validly issued, fully paid,
non-assessable, and free of any and clear from all liens, security interests,
third party claims or encumbrances of any nature created by the Company.


7.3 Authorization. The Company has the full power and authority to execute,
enter into and perform its obligations under this Agreement, which, subject to
obtaining the Approvals, has been, or will be prior to the Closing, duly
authorized by all of the necessary corporate and any and all other actions, and
the same constitute or will constitute (as applicable) valid and legally binding
obligations of the Company, enforceable against it in accordance with their
respective terms except to the extent such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and/or
other similar laws affecting the rights of creditors generally or by the
application of general equity principles, and/or relating to the Company.


7.4 No Conflict. Subject to obtaining the Approvals required by the Company
and/or Investors, as the case may be, in order to consummate and perform this
Agreement, the execution, delivery, and performance of this Agreement and the
Management Agreement by the Company, and the consummation of the transactions
contemplated hereby by the Company at the Closing, will not conflict with, give
rise to, or result in any breach or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default), violate the
terms of, result in the acceleration of any obligation, terminate, modify, or
cancel, or require any notice under: (i) any applicable law, regulation, rule,
directive, order, judgment, writ, injunction, decree or award of any
governmental authority, agency or court, or other restriction of any
governmental entity, agency or court, or the TASE; or (ii) any material written
and/or oral agreement, contract, commitment, lease, license, arrangement and/or
other instrument to which such party is bound by or to which any of its assets
is subject to; and/or (iii) any provision of the Company’s Memorandum of
Association, Articles, or any other material applicable document, as the case
may be.
 
 
12

--------------------------------------------------------------------------------

 


7.5 Brokers. The Company has no contract, arrangement or understanding with any
broker, finder or similar agent with respect to the transactions contemplated by
this Agreement. The Company agrees to indemnify and hold the Investors harmless,
from and against any claim or liability resulting from any party claiming any
such commission or fee, if such claims shall be contrary to the above statement.


7.6 To the Company’s best knowledge the representations and warranties made in
this Section 7 do not contain any untrue statement or omit a material fact that
makes the statements therein misleading.


SECTION 8. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS


Alpine HoldCo and SFKT severally, each as to itself, and not jointly, declares,
confirms, represents, warrants and undertakes to the Company that:


8.1 Organization. It is duly organized, validly existing, and in good standing
under the laws of the state of its incorporation, and it has all necessary
power, authority and capacity to enter into, execute, deliver and perform this
Agreement, and to consummate the transactions contemplated hereby. No proceeding
or resolution for the bankruptcy, dissolution, liquidation, winding-up,
appointment of receiver and/or similar proceeding has been instituted or taken
thereby, and to the best of its knowledge, no such proceeding has been
instituted or threatened against it.


8.2 Authorization. The execution, delivery and performance of this Agreement and
the Management Agreement by it has been duly and validly authorized and approved
by all necessary corporate or other applicable action, as the case may be, and
constitutes a valid and legally binding obligation thereof.


This Agreement has been duly and validly executed and delivered thereby,
enforceable against it in accordance with its terms, except to the extent such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium and/or other similar laws affecting the rights
of creditors generally or by the application of general equity principles,
and/or relating thereto.


8.3 No Conflict. Subject to obtaining the Approvals required by the Company
and/or Investors, as the case may be, in order to consummate and perform this
Agreement, the execution, delivery, and performance of this Agreement and the
Management Agreement by such Investor, and the consummation of the transactions
contemplated hereby, does not and will not conflict with, result in a breach of,
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default), violate the terms of, result in the acceleration of
any obligation, terminate, modify, or cancel, or require any notice under: (i)
any applicable law, regulation, rule, directive, order, judgment, writ,
injunction, decree or award of any governmental authority, agency or court, or
other restriction of any governmental entity, agency or court, or the TASE; or
(ii) any written and/or oral agreement, contract, commitment, lease, license,
arrangement and/or other instrument to which such Investor is bound by or to
which any of its assets is subject to; and/or (iii) any provision of the
Investor's certificate of incorporation, by-laws, articles of association,
memorandum of association or certificate of registration, or any other material
applicable document, as the case may be.
 
 
13

--------------------------------------------------------------------------------

 


8.4 Experience; Speculative Nature of Investment It is a sophisticated investor
and has such requisite knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its investment
in the Company and of the transactions contemplated hereunder. Such Investor
represents that it has the ability to bear the full economic risk of its
investment pursuant to this Agreement. Such Investor is aware of the risks
therefore associated with its investment in the Company. Such Investor also
warrants and represents that it has not been organized solely for the purpose of
acquiring the Ordinary Shares.


8.5 Information Received Before Purchase "As Is" and Waiver of Claims.


8.5.1 Each Investor represents, acknowledges and confirms that it has either
received from the Company or had the opportunity to receive any and all the
materials it requested and has either conducted or had the opportunity to
conduct a full independent due diligence review of the Company and its business,
and that it has had the opportunity to discuss the Company’s business and
financial affairs with the officers and the management of the Company and to
visit and review the Company’s operations and facilities. Such Investor agrees
to purchase the Ordinary Shares, based upon its experience as a sophisticated
investor and the investigations it has deemed necessary to make prior to the
date hereof.


8.5.2 Each of the Investors hereby irrevocably and unconditionally confirms,
represents and warrants that it does not have any claims and/or demands and/or
allegations whatsoever against the Company or the other Investor, and, without
derogating from the aforesaid, except in the event of fraud or gross negligence
by the Company - with respect to information made available to the public; or
fraud - with respect to information not in the public domain, that was provided
to the Investors prior to the date hereof, hereby irrevocably and
unconditionally releases and discharges each of the Company and the other
Investor from and against any claims and/or demands and/or allegations
whatsoever which it may have or may have had (whether known or unknown), if any,
all including, but not limited to any claims and/or demands and/or allegations
of any “non conformity” or defect of any kind or any other cause of claim of any
kind with respect to the Ordinary Shares and its investment in the Company, and
that it shall not raise any such claims and/or demands and/or allegations
whatsoever in the future.


8.5.3 In addition, and without derogating from the said in sub sections 8.5.1
and 8.5.2 above, SFKT represents, acknowledges and confirms that if and when it
will be making the decision to exercise SFKT's Option or any part thereof, SFKT
shall rely solely on its own independent examination of the Company, including
the merits and risks involved in investing in the Company. The purchasing of the
underlying Ordinary Shares under SFKT's Option shall be made on an “AS IS”
basis, and SFKT hereby waives any claim whatsoever of any “non conformity” or
defect of any kind or any other cause of claim of any kind with respect to the
underlying Ordinary Shares and its investment in the Company.

 
 
14

--------------------------------------------------------------------------------

 


8.6 Investment Purpose. Such Investor represents and agrees that it is
purchasing the Ordinary Shares for investment for its own account, not as
nominee or agent, and not with a current view to, or for immediate resale or in
connection with, any distribution of any part thereof, and such Investor has no
present intention of selling, granting any participation in or otherwise
distributing the same. For the avoidance of doubt it is hereby clarified that
the purchase of Ordinary Shares by SFKT on behalf of ART P. E. is in compliance
with this representation.



8.7 Each Investor represents, warrants and covenants that it has and will
continue to timely provide the Company, it being a publicly listed Company, with
any information required to enable the Company to comply with any applicable
legal requirements in connection therewith.


8.8 Each Investor is familiar with the provisions of the Bank Agreement and the
right of the Bank to demand immediate repayment of the loans owing to the Bank
in the event there is a change of control over the Company without the consent
of the Bank.


SECTION 9. AFFIRMATIVE COVENANTS


9.1 Use of Proceeds. The Company will use the proceeds of the issuance and sale
of the Ordinary Shares to the Investors to repay the Bank part of the Company's
long-term outstanding loans as detailed in the Bank Agreement, all pursuant to
and in accordance with the terms and conditions of the Bank Agreement, and any
applicable law, regulation, rule or directive.


9.2 Reservation of Additional Shares for Share Options. In addition to the
shares reserved by the Company as of the date hereof (as detailed in Cap Table),
the Company shall reserve, out of its authorized but unissued share capital, an
additional amount of [ ] Ordinary Shares; all such reserved shares shall be
available for future allocation under the Bank's Option and SFKT's Option, and
shall be allocated within the framework of the Bank Agreement and this Agreement
to the Bank and SFKT or - at its written request- to ART P.E, respectively.


9.3 Submission of Reports and Information. The Company confirms that it is aware
of the fact that SFKT and The Alpine Group Inc. are each a publicly traded
company that has to comply with the disclosure duties under the respective
Securities Law that applies to them and under any other foreign securities laws
and regulations promulgated thereunder, respectively. The Company will provide
each of the Investors annual and quarterly financial statements made pursuant to
the reporting requirements applicable to the Company, as well as all other
information or materials that may be required for each of the Investors in order
to comply with its reporting or disclosure duties under the Securities Law or
any other applicable law, order, regulation, rule, directive or other applicable
ruling. Annual and quarterly financial statements will be submitted to the
Investors no later than 10 Business Days before the last day by which the
relevant annual and quarterly financial statements must be published by Public
Companies under the Securities Law.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 10. MISCELLANEOUS


10.1 Waiver And Forbearance. No waiver of any term or provision of this
Agreement shall be effective unless in writing signed by the party to be
charged. No rights of any party shall be prejudiced or restricted by any
indulgence or forbearance to any other party or parties and no waiver by any
party in respect of any breach of any term or provision of this Agreement shall
operate or construed as a waiver in respect of any subsequent breach.


10.2 Governing Law And Competent Courts. The construction, validity,
interpretation, performance and enforcement of this Agreement and any agreement
entered into pursuant hereto, shall be governed by the Laws of the State of
Israel, and the competent courts of Tel-Aviv shall have exclusive jurisdiction
in all matters relating to this Agreement, to the exclusion of any other
jurisdiction.


10.3 Periods.


10.3.1 Periods stated in this Agreement in terms of months shall be calculated
on the basis of Gregorian calendar months.


10.3.2  All references in this Agreement to days are references to Business Days
both in Israel and in the U.S.A (Eastern Time). "Business Days" means any day
that is not Saturday, Sunday, or a day on which banking institutions in New
York, NY, or in the State of Israel are authorized or required to be closed.


10.4 Notices. All notices or communications required or permitted hereunder
shall be deemed duly given when received on a Business Day (and if sent on a day
which is not a Business Day, on the next succeeding Business Day), by any of the
parties hereto to the other parties if such notice or communication is (i) dated
and in writing and (ii) personally delivered or sent by e-mail, or by fax,
receipt confirmed, as follows:


If to the Company, as follows:


Superior Cables Ltd.
P.O.Box 400
Kiriat Bialik, 27103
Att: Chief Executive Officer
Fax: (972)-4-8466286/65


With a simultaneous copy to:


Gil Moore, Adv.
85 Medinat Hayehudim Street
Herzliya, Pituach, 46766 Israel
Fax: (972)-9-9504222
E-mail: gil@gmoorelaw.com
 
 
16

--------------------------------------------------------------------------------

 


If to Alpine HoldCo or to SCH:
 
C/o The Alpine Group, Inc.
One Meadowlands Plaza, Suite 801
East Rutherford, New Jersey 07073
U.S.A
Attention: Executive Vice President
Fax: (201) 549-4428
E-mail: mposner@alpine-group.com


With a simultaneous copy to:


Shiboleth, Yisraeli, Roberts, Zisman & Co.
And Moshe H. Neeman, Ben-Artzi & Co.
46 Montefiore Street,
Tel Aviv, Israel 65201
Att. Richard M. Roberts, Esq.
Fax: 972-3-7103322
Email: R.Roberts@shibolet.com


If to SFKT, as follows:
 
C/o Shrem Fudim Kelner Technologies Ltd
Platinum Tower, fl. 15,
21, Ha'Arbaa St., Tel Aviv, 64739
Fax: 972-3- 6845554
Email: shremi@sfkt.co.il


With a simultaneous copy to:


Lahav, Litvak-Abadi & Co.
52,Menachem Begin Street,
Tel Aviv, Israel, 67137
Att: Nira Lahav, Esq.
Fax: 972-3-6882021
Email: nira@lahavlit-law.co.il


And to: Dorit@sfkt.co.il


The above addresses respectively shall also be the addresses of the parties
hereto for service of documents of any kind.


The above address or addresses may be changed by the relevant Party by notice in
writing furnished to all persons at their above designated residences, as
provided. Such notice shall be deemed to have been given as of the date received
or as otherwise set forth herein.
 
 
17

--------------------------------------------------------------------------------

 


10.5 Entire Agreement and Amendments. This Agreement and the Management
Agreement constitute the sole understandings between the Company and any of the
Investors with respect to the subject matter hereof and supercedes any prior
understandings, agreements, representation and/or warranties by or among the
parties, written or oral. No modification or amendment of this Agreement may be
made except by an instrument in writing, signed by all the Parties hereto.


10.6 Press Releases and Public Announcements. Any and all press releases or
public announcements that the Parties are required to make under any applicable
law or are otherwise proposed to be made in connection herewith, will be made,
to the extent possible and permissible under any applicable law, following the
prior coordination of the contents thereof with the other Parties.


10.7 No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.


10.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall, for all purposes, be deemed an original but all of which
together will constitute one and the same instrument.


10.9 Further Assurances. Each Party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other Party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement.


10.10 Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
the remainder of this Agreement.


10.11 Expenses. 


10.11.1 Subject to any applicable law, regulation, rule or directive, the
Company will reimburse Alpine HoldCo's reasonable expenses with respect to
arranging, negotiating and drafting the transactions contemplated under this
Agreement up to the limit to be approved by the Company's Audit Committee.


10.11.2 Except as provided in sub-section 10.11.1 above, each Party shall pay
all costs and expenses incurred by it or on its behalf in connection with this
Agreement and the transactions contemplated hereby including, inter alia, fees
and expenses of its own counsel, financial consultants and accountants.


10.12 Material Adverse Conditions and Force Majeure events.


10.12.1 Alpine shall not be liable for failures or delays in the performance of
any of its respective obligations hereunder, from the date of execution of this
Agreement and until the Closing Date, due to any Material Adverse Condition or
force majeure events that at the time of execution of this Agreement Alpine did
not know of or foresee and need not have known or foreseen, and which it could
not have avoided, including but not limited to acts of full scale war, and acts
of God, or any other cause beyond the reasonable control of Alpine (any Material
Adverse Condition and the force majeure events mentioned herein, collectively,
the "Force Majeure Events"); provided however that the performance of this
Agreement under the circumstances of the Force Majeure Events is impossible or
fundamentally different from what was agreed herein.
 
 
18

--------------------------------------------------------------------------------

 


10.12.2 Without derogating from the above, Alpine agrees that upon the
occurrence of the Force Majeure Events from the date of execution of this
Agreement and until the Closing Date, the Closing by it is not required to take
place, and if the Force Majeure Events continue for a period of time greater
than seven (7) days, then either Party may terminate this Agreement and in such
case it will not bind the Company, Alpine, SFKT and ART P.E. in any respect.


AS WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the date first above written.




Superior Cables Ltd.
Superior Cables Holding (1997) Ltd.
Shrem Fudim Kelner Technologies Ltd.
     
By: /s/ Yecheskel Baron
Yecheskel Baron
By: /s/ Stewart H. Wahrsager
Stewart H. Wahrsager
By: /s/ Itschak Shrem
Itschak Shrem
 
Alpine Holdco Inc.
         
By: /s/ K. Mitchell Posner
K. Mitchell Posner
   



 
19

--------------------------------------------------------------------------------

 